                 Case 2:20-cr-00153-JCC Document 18 Filed 08/13/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0153-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DONALD C. SCHOLOFF,

13                              Defendants.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue trial
16   (Dkt. No. 16). Defendant is charged by Indictment with Possession of Controlled Substances
17   with Intent to Distribute, Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18   and Felon in Possession of a Firearm. (Dkt. No. 1.) Trial is scheduled for September 7, 2021.
19   (Dkt. No. 14.) Defendant moves to continue trial to sometime in November 2021. (Dkt. No. 16 at
20   1.) He indicates that additional time is necessary to review significant discovery, which includes
21   data extracted from cellular devices, GPS and pen register/trap and trace data of cellular phones,
22   surveillance evidence, and many hours of surveillance and pole camera videos, photographs
23   documenting the search, and law enforcement reports. (Id. at 3.) He further indicates that counsel
24   has a personal medical condition that presently impacts his ability to engage in effective trial
25   preparation. (Id.)
26          Having thoroughly considered the motion and the relevant record, the Court FINDS that


     ORDER
     CR20-0153-JCC
     PAGE - 1
               Case 2:20-cr-00153-JCC Document 18 Filed 08/13/21 Page 2 of 2




 1   the ends of justice served by granting a continuance outweigh Defendant and the public’s interest

 2   in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). Specifically, taking into account the exercise of

 3   due diligence, the failure to grant a continuance would deny Defendant’s counsel reasonable time

 4   necessary for effective preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result

 5   in a miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

 6          Accordingly, the Court GRANTS Defendant’s motion (Dkt. No. 16) and ORDERS:

 7          1. The September 7, 2021 jury trial is CONTINUED until November 29, 2021.

 8          2. The pretrial motions deadline is CONTINUED until October 29, 2021.
 9          3. The period from the date of this order until November 29, 2021 is an excludable time
10              period under 18 U.S.C. § 3161(h)(7)(A).
11          DATED this 13th day of August 2021.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0153-JCC
     PAGE - 2
